             Case 3:16-md-02741-VC Document 10761 Filed 05/20/20 Page 1 of 4




The Miller Firm LLC                                          Wilkinson Walsh LLP
108 Railroad Avenue                                          2001 M St. NW, 10th Floor
Orange, VA 22960                                             Washington, DC 20036
Phone: 540-672-4224                                          Tel: (202) 847 4030
Fax: 540-672-3055                                            Fax: (202) 842 4005

Andrus Wagstaff
7171 W. Alaska Drive
Lakewood, CO 80226
Phone: (303) 376-6360
Fax: (303) 376-6361

Weitz & Luxenberg
700 Broadway
New York, NY 10003
Phone: (212) 558 5500
Fax: (212) 344 5461

                                               May 20, 2020


The Honorable Vince Chhabria
USDC – Northern District of California
450 Golden Gate Avenue, Courtroom 4 – 17th Floor
San Francisco, CA 94102

       RE:    In Re: Roundup Products Liability Litigation MDL No. 2741
              Case No. 16-md-02741-VC
              Joint Discovery letter regarding Wave III

Dear Judge Chhabria:

       The parties respectfully submit this joint letter requesting the establishment of a Wave III.

       I.     AGREEMENT FOR WAVE III

        The Plaintiffs’ Steering Committee and Monsanto agree to establish a Wave III. Plaintiffs have
chosen Hawaii as their state and Monsanto has chosen Texas, in accordance with the Court’s previous
direction on establishing waves in this MDL.

       The following MDL cases were transferred from Federal Courts in Hawaii:

                                  Member Case
     Plaintiff’s Name                 Name                MDL Case No.            Transferor Court
Dixon, Lawrence                Dixon                   3:19-cv-05885           USDC Hawaii
Johnson, Aaron                 Johnson                 3:160cv-06043           USDC Hawaii
Kimura, Karl                   Kimura                  3:20-cv-00190           USDC Hawaii
Mayer, Richard & Rosily P.     Mayer                   3:19-cv-06343           USDC Hawaii
Miller, William                Miller                  3:20-cv-00192           USDC Hawaii
           Case 3:16-md-02741-VC Document 10761 Filed 05/20/20 Page 2 of 4


The Honorable Vince Chhabria
May 20, 2020
Page 2

                                  Member Case
      Plaintiff’s Name                Name            MDL Case No.          Transferor Court
Okamoto Edward & Joanne        Okamoto             3:19-cv-6397          USDC Hawaii
Pizl, Michael                  Pizl                3:20-cv-00191         USDC Hawaii
Pullen, Howard & Elizabeth     Pullen              3:19-cv-07462         USDC Hawaii
Sheppard, Christine            Sheppard            3:16-cv-05650         USDC Hawaii
Yamauchi, James                Yamauchi            Not yet assigned      USDC Hawaii

       The following MDL cases were transferred from Federal Courts in Texas:

                                  Member Case
      Plaintiff’s Name                 Name           MDL Case No.           Transferor Court
Alexander, M. Franklin         Alexander           3:19-cv-05599         USDC Northern District TX
Bayless, Nathan                Bayless             3:19-cv-01364         USDC Northern District TX
Blair, Joseph & Tiara Smith    Blair               3:19-cv-07984         USDC Eastern District TX
Blakeney Christie              Blakeney            3:19-cv-07929         USDC Eastern District TX
Campbell, Linda                Campbell            3:19-cv--1377         USDC Northern District TX
Clark, Gerald                  Clark               3:20-cv-00494         USDC Northern District TX
DesRosiers, Beverly            DeRosiers           3:20-cv-00310         USDC Eastern District TX
Favors, Carol                  Favors              3:20-cv-02294         USDC Eastern District TX
Garces, Carolina               Garces              3:19-cv-05523         USDC Northern District TX
Howard, Christopher            Howard              3:20-cv-02806         USDC Southern District TX
Johnson, Roger                 Johnson             3:19-cv-06725         USDC Eastern District TX
Lopacinski, Marek              Lopacinski          3:19-cv-02108         USDC Western District TX
Lowery, Michael                Lowery              3:19-cv-07375         USDC Western District TX
Matlock, Martha                Matlock             3:19-cv-00902         USDC Northern District TX
Montemayor, Margaret           Montemayor          3:19-cv-02220         USDC Western District TX
Muzquiz, Homero                Muzquiz             3:19-cv-00903         USDC Southern District TX
Payne, Robert                  Payne               3:19-cv-03567         USDC Northern District TX
Pendergrass, Tommy             Pendergrass         3:19-cv-01363         USDC Northern District TX
Peters, Larry & Linda          Peters              3:20-cv-00842         USDC Northern District TX
Ronay, Emma                    Ronay               3:19-cv-07930         USDC Eastern District TX
Stratton, Gary                 Stratton            3:20-cv-00120         USDC Northern District TX
                                                                         USDC Southern District TX
Sullivan, Susan                Sullivan            3:20-cv-01593         – Houston Division
Vlasatik, Michael              Vlasatik            3:19-cv-07374         USDC Southern District TX
Adelson, Sally                 Adelson             3:19-cv-00122         USDC Western District TX
Doty, Carolyn                  Doty                3:17-cv-04353         USDC Northern District TX
Freel, Joni                    Freel               3:18-cv-06806         USDC Northern District TX
Godsey, Patricia               Godsey              3:19-cv-00923         USDC Southern District TX
O’Bryant, Gary                 O’Bryant            3:18-cv-04970         USDC Southern District TX
Denkins, La Yuanda             Denkins             3:20-cv-03301         USDC Southern District TX
Jones, John & Edna             Jones               3:20-cv-03112         USDC Southern District TX
Koen, Bradley                  Koen                3:20-cv-03074         USDC Western District TX
             Case 3:16-md-02741-VC Document 10761 Filed 05/20/20 Page 3 of 4


The Honorable Vince Chhabria
May 20, 2020
Page 3

       II.    PROPOSED DEADLINES FOR WAVE III CASES

       The Parties agree to the following deadlines for Wave III cases:

                                   Event                                         Date
              Plaintiff Fact Sheets (including all relevant           30 days from entry of this
              authorizations) due for any plaintiffs who have         order
              not yet provided them.
              Each plaintiff will provide any medical records in      30 days from entry of this
              his/her possession and/or his/her counsel’s             order
              possession to defense counsel.
              Deficiency letter(s) sent                               4 business days from
                                                                      receipt of PFS
              Deadline to cure Plaintiff Fact Sheet deficiencies.     7 days from receipt of
              The parties may file a consolidated letter brief        deficiency letter
              regarding any disputes about whether a deficiency
              Close of fact discovery.                              4/2/21
              Plaintiffs’ expert reports due.                       4/23/21
              The parties should file a letter brief identifying 4/30/21
              any disputes over the applicable state law for the
              wave 3 cases. For cases where that is undisputed,
              the parties should file a stipulation identifying the
              Monsanto’s expert reports due.                         5/14/21
              Close of expert discovery.                             6/11/21
              Monsanto’s Daubert and summary judgment briefs 6/30/21
              Plaintiffs’ opposition and cross-motions              7/21/21
              re: Daubert and summary judgment due.
              Monsanto’s oppositions and replies re: Daubert           8/3/21
              and summary judgment due.

              Plaintiffs’ replies re: Daubert and summary              8/17/21
              Daubert hearing (if necessary).                          9/17/21

       The Parties request that the Court enter the attached Order.

                                             Respectfully submitted,

                                             /s/ Michael J. Miller_________________
                                             Michael J. Miller, Esq. (pro hac vice)
                                             The Miller Firm LLC
                                             108 Railroad Avenue
                                             Orange, VA 22960
                                             Phone: 540-672-4224
                                             Fax: 540-672-3055
                                             mmiller@millerfirmllc.com
           Case 3:16-md-02741-VC Document 10761 Filed 05/20/20 Page 4 of 4


The Honorable Vince Chhabria
May 20, 2020
Page 4


                                    /s/ Aimee Wagstaff
                                    Aimee Wagstaff (SBN 278480)
                                    Andrus Wagstaff
                                    7171 W. Alaska Drive
                                    Lakewood, CO 80226
                                    Phone: (303) 376-6360
                                    Fax: (303) 376-6361
                                    Aimee.wagstaff@andruswagstaff.com


                                    /s/ Robin Greenwald
                                    Robin Greenwald, (pro hac vice)
                                    Weitz & Luxenberg
                                    700 Broadway
                                    New York, NY 10003
                                    Phone: (212) 558 5500
                                    Fax: (212) 344 5461
                                    RGreenwald@weitzlux.com

                                    Attorneys for Plaintiffs



                                    /s/ Brian L. Stekloff
                                    Brian L. Stekloff (pro hac vice)
                                    Wilkinson Walsh LLP
                                    2001 M St. NW, 10th Floor
                                    Washington, DC 20036
                                    Tel: (202) 847 4030
                                    Fax: (202) 842 4005
                                    bstekloff@wilkinsonwalsh.com

                                    Co-Counsel for Defendant
                                    Monsanto Company
